IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :          63 MAP 2014
                              :
               Appellant      :          Appeal from the Order of the Court of
                              :          Common Pleas of Montgomery County
                              :          dated May 19, 2014 at No. CP-46-CR-
          v.                  :          0006395-2013
                              :
                              :
STEPHEN D. WILEY,             :
                              :
               Appellee       :


                                    ORDER


PER CURIAM                                       DECIDED: October 27, 2015


     AND NOW, this 27th day of October, the Order of the Court of Common Pleas is

hereby AFFIRMED. See Commonwealth v. Hopkins, 117 A.3d 247 (Pa. 2015).